Citation Nr: 1819329	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  10-22 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for fungal sinusitis with nasal polyps.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to January 1966 in the United States Air Force.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for fungal sinusitis with nasal polyps.  The Veteran timely appealed.  

The Veteran was scheduled for a Travel Board hearing in October 2011, but withdrew his request for the hearing.  A hearing before a Decision Review Officer (DRO) was held in August 2010, and a copy of the transcript of that hearing is associated with the Veteran's claim's file.

In January 2014, when this matter initially came before the Board, the Board remanded for further development, to include obtaining a VA examination for fungal sinusitis.  In July 2016, the Board again remanded for further development, to include obtaining an addendum opinion from the February 2014 examiner.  In addition, the Board provided detailed instructions for the RO to take in an attempt to obtain outstanding treatment records from specific providers. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board again finds that additional development is warranted in this case before a decision may be rendered.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v West, 11 Vet.App. 268, 271 (1998).

In the July 2016 remand, the Board remanded for additional development, to include, as relevant here, obtaining an addendum opinion from the February 2014 VA examiner; obtaining medical records from Dr. Kashyap and the Occupational Health Center at West Virginia University; and, requesting medical records from  Dr. Gibbs at the correct address.  It does not appear from the Veteran's case file that these three actions were taken.

Once VA undertakes the effort to provide an examination or obtain a medical opinion, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided. Barr v Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary authorizations from the Veteran, obtain treatment records from Dr. Kashyap and the Occupational Health Center at West Virginia University.

2. After securing any necessary authorizations from the Veteran, obtain treatment records from Dr. Gibbs at the correct address provided by Dr. Gibbs' office in April 2014.

3.  Request an addendum VA medical opinion from the February 2014 VA examiner or another appropriate medical professional if that examiner is unavailable. 

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fungal sinusitis with nasal polyps had its onset in service or is otherwise related to service. 

The examiner should specifically consider the Veteran's reports of possible exposure to Agent Orange and other commercial herbicides associated with claimed service in the Philippines, Vietnam, and Thailand.

Rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

4. Then, readjudicate the claim on appeal. If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


